Citation Nr: 0604454	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-12 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions in November 2002 and January 2003, which 
collectively denied service connection for bilateral hearing 
loss, tinnitus and sinusitis.  In January 2003, the veteran 
filed a notice of disagreement.  In April 2004, the RO issued 
a statement of the case, and later that same month, the 
veteran timely perfected his appeal.

In October 2004, the Board remanded the veteran's claims for 
additional evidentiary development and to ensure compliance 
with the VA's duty to notify and assist.

During the course of this appeal, (in October 2004 and 
January 2006 "Informal Hearing Presentations") the veteran 
alleged clear and unmistakable error (CUE) in the RO's 
February 1946 decision, and its June 2001 decision.  The RO 
has not adjudicated these claims, and they are therefore 
referred to the RO for development and adjudication as 
appropriate.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after service and was not caused by any incident of 
service.

2.  The veteran's current tinnitus began many years after 
service and was not caused by any incident of service.

3.  The veteran's current sinusitis began many years after 
service and was not caused by any incident of service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  Sinusitis was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service for bilateral 
hearing loss, tinnitus and sinusitis.

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the veteran served on active duty in the Army 
from March 1941 to November 1945.  A review of his report of 
separation listed his inservice specialty as a general clerk.  
No combat or overseas service was indicated.  Thus, the 
provisions of 38 U.S.C.A. § 1154 are not applicable to 
veteran's claims. 

A review of his service medical records revealed treatment 
for a variety of conditions, including pharyngitis, 
nasopharyngitis, influenza, and tonsillitis.  No complaints 
or diagnoses of hearing loss, tinnitus or sinusitis were 
noted.  The veteran's discharge examination was conducted in 
November 1945.  Physical examination revealed the veteran's 
ears, nose and throat to be normal.  The report noted that 
both ears had hearing acuity of 15/15 on whispered voice 
testing.

In December 1945, the veteran filed a claim seeking service 
connection for multiple conditions other than hearing loss, 
tinnitus or sinusitis.  

In June 2002, the veteran filed his present claim seeking 
service connection for hearing loss and tinnitus.  He stated 
that he was exposed to extremely loud noises while on active 
duty, without wearing any hearing protection.  In November 
2002, he filed a claim seeking service connection for 
sinusitis.

In support of the veteran's claim, the RO has obtained 
treatment records from both VA and private treatment 
providers.  An ear, nose and throat consultation, dated in 
March 1974, noted the veteran's complaints of vertigo.  The 
report concluded with an impression of rhinophyma and 
deviated nasal septum. 

A hospitalization report, dated in April 1975, noted the 
veteran's complaints of shortness of breath, coughing and 
wheezing.  The report noted the veteran's history of smoking 
for many years, approximately one to two packs per day, but 
having quit smoking for the last five.  The report noted that 
he had no history of nasal polyps, but that he did have a 
history of deviated nasal septum with surgery.  He remained 
hospitalized for treatment for twenty-six days, and was 
discharged with diagnoses of bronchitis and intrinsic asthma, 
chest pain of unknown etiology, marked cervical 
osteoarthritis, and rhinophyma.  

A hospitalization report, dated in May 1976, noted the 
veteran's history of recurrent hoarseness for the past year 
and one-half.  The report concluded with a diagnoses of 
hoarseness of unknown etiology and bronchiectasis.  A 
hospitalization report, dated in December 1976, noted a 
diagnosis of reversible obstructive airway disease - asthma.  
A treatment report, dated in July 1978, noted a diagnosis of 
chronic obstructive pulmonary disease.  

An audiology consultation report, dated in August 1998, noted 
the veteran's complaints of decreased hearing sensitivity and 
pulsating tinnitus.  The report noted that the veteran had 
previously been seen in December 1994.  Audiological testing 
conducted at that time revealed mild sloping to moderately 
severe sensorineural hearing loss in both ears.  The veteran 
was prescribed a hearing aid.  

A treatment report, dated in July 2003, noted the veteran's 
complaints of sinus problems.  X-ray examination of the sinus 
was abnormal.  He was prescribed medication.  A follow-up 
treatment report, dated in September 2003, reflects there was 
no evidence of nasal polyps at that time.  There was 
indication noted that there may be sinus disease present, or 
it may have cleared with the intensive antibiotic therapy.  

In October 2003, the veteran underwent a CT scan of his 
sinuses, which revealed an impression of near complete 
opacification of the bilateral maxillary sinuses with 
opacification of the bilateral osteomeatal complexes; 
increased attenuation within the inferior right maxillary 
sinus; and left nasal septal deviation.  A treatment report, 
dated in November 2003, noted a diagnosis of pansinusitis 
unresponsive to conservative management.  The report also 
noted that the veteran may have a fungal sinus.  He 
subsequently underwent a second course of antibiotic 
treatment.

An audiological report, dated in February 2004, noted 
findings of bilateral sensorineural hearing loss.  A February 
2004 treatment report noted that the veteran's maxillary 
sinusitis had not fully cleared with medical therapy.  He was 
prescribed an irrigation kit to use for a more thorough 
irrigation of the sinuses. A treatment report, dated in 
February 2005, noted a diagnosis of sinus infection.  A March 
2005 treatment report noted an assessment of allergic 
rhinitis.  The examiner also noted that he would not call 
this condition chronic sinusitis based on both the symptoms 
and lack of CT scan evidence.  

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Given the veteran's military service, the Board has no doubt 
that on occasion he was exposed to loud noise while on active 
duty. Nevertheless, the Board concludes, based on a review of 
the entire record, that the veteran's current bilateral 
hearing loss began many years after service and was not 
caused by any incident of service.

As noted above, the veteran served on active duty from March 
1941 to November 1945.  His service medical records are 
silent as to any complaints of or treatment for hearing loss, 
and his November 1945 separation examination reported hearing 
of 15/15 on whispered voice testing.

The very first post service complaint of or treatment for 
hearing loss is not shown until for over fifty years after 
his discharge from the service.  Specifically, an audiology 
consultation report, dated in August 1998, noted the 
veteran's complaints of decreased hearing sensitivity and 
pulsating tinnitus.  The report noted that the veteran had 
previously been seen in December 1994.  The Board notes, 
however, that this treatment would still be forty-nine years 
after the veteran's discharge from the service. 

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with hearing loss and then associate this 
condition with his active duty service.     

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began years after 
his active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The first post service evidence noting a complaint of 
tinnitus is dated in 1998, over fifty years after the 
veteran's discharge from the service.   Although the veteran 
is currently shown to have a diagnosis of tinnitus, there is 
no competent evidence linking that condition to his military 
service.  

While the veteran was undoubtedly exposed to loud noise 
during his service, the same conclusion is reached when 
considering his post service employment as a truck driver.  
Moreover, the Board finds the lack of any complaints of or 
treatment for tinnitus for over fifty years following the 
veteran's discharge from service to be very significant 
probative evidence in this matter.  

As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Sinusitis

The veteran contends, in essence, that he incurred sinusitis 
while in service, and that he is entitled to service 
connection for this disability.  

In this case, the evidence shows that the veteran has been 
diagnosed with sinusitis; therefore, he satisfies the 
criterion of having a current disability.  However, the 
earliest medical diagnosis of sinusitis was over fifty years 
after his discharge from active duty service.  

The evidence of record demonstrates that the veteran was 
never diagnosed with sinusitis or a chronic sinus disorder 
while in service.  Although his service medical records do 
indicate that he was treated for pharyngitis and 
nasopharyngitis during service, as well as undergoing a 
tonsillectomy while in service, the veteran has failed to 
introduce any competent evidence of a connection between an 
inservice injury or disease and the current sinus disorder.  
There is no medical evidence of record which establishes a 
nexus or relationship between the veteran's current condition 
and any inservice event.  

The Board notes that the veteran has submitted statements 
that he believes that his sinus disorder is related to his 
period of active duty service.  However, he has not 
demonstrated that he has the medical training, or is 
otherwise competent to render medical opinions; accordingly, 
his contentions are merely speculative and are of no 
probative value in determining service connection.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's current sinusitis began many years after service 
and was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for sinusitis, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The September 2002 and November 2004 letters from the RO, the 
November 2002 and January 2003 RO decisions, the April 2004 
statement of the case (SOC), the December 2005 supplemental 
SOC, and the Board's October 2004 remand, advised the veteran 
what information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The RO's November 2004 
letter specifically asked for any evidence in the veteran's 
possession that pertains to his claims.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice provided was harmless error.  Although 
complete notice may not have been provided to the appellant 
prior the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Also, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, the Board considers 
any defect in the timing of the notice provided to the 
veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  During the course of this appeal, 
the veteran alleged receiving treatment in the late 1940s or 
early 1950s from the Thomas Haley VA medical center in Tampa, 
Florida.  In response to the RO's request for records, a 
statement from this facility noted that no such records were 
available, and that the VA did not open said facility until 
1972.  The veteran was advised of this failure to obtain 
records on his behalf in the December 2005 supplemental SOC.  
Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for sinusitis is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


